DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection over Sepetka et al. US 2008/0281350 in view of Porter et al. US 2006/0155323 and further in view of Kucharczyk et al. US 6463317.  Kucharczyk et al. discloses an intrasacular aneurysm occlusion device comprising a radial constraint 20 which is bound to the expandable mesh 14, the constraint is selected from the group consisting of a ring, a band, a strap, a suture, a cord, a clasp and a clip (figure 3, elastic tie 20, can be considered a band, strap, suture, cord). 
Applicant’s arguments with respect to claim(s) 2 and 3 have been considered but are moot because the new ground of rejection over Berenstein et al. US 7695488 in view of Sepetka et al. US 2008/0281350. Sepetka et al. discloses a funnel shape and/or a half-hyperboloidal shape after it has been inserted into the aneurysm sac (figures 2D, 3C) as a known shape in the art for deploying around an aneurysm neck to seal around all sides of the neck, and a hub being threaded to hold the end of the threaded catheter (threads 130 of catheter engage with threads 145, figures 2A-2D).
Additionally, claims 1 and 3 have new grounds of rejection under 35 USC § 112 as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “lumen” in claims 1 and 3 is used by the claim to mean “cylinder, ring, band, tube, or torus” (paragraph 0329), while the accepted meaning is “1: the cavity of a tubular organ or part” or “2: the bore of a tube” – Merriam-Webster Online Dictionary.  The term is indefinite because the specification does not clearly redefine the term.  Examiner notes that a “lumen” is a cavity, bore, duct, space or opening within a tubular or enclosed element.  A radial constraint cannot be bound to a space or cavity, but instead must be bound to an element surrounding the lumen, such as a cylinder, ring, band, tube or torus.  Similarly, the interior of a lumen cannot be threaded, as you cannot have a space or opening be threaded, but instead a tubular or enclosed element surrounding or defining the lumen may be threaded. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. US 2008/0281350 in view of Porter et al. US 2006/0155323 and further in view of Kucharczyk et al. US 6463317.
Regarding claim 1, Sepetka et al. discloses an intrasacular aneurysm occlusion device (paragraph 0003) comprising:
a matrix 200 which is inserted into (figure 3A, inserted with detachment sheath 210)  and expanded within an aneurysm sac (figure 3C, paragraph 0188), wherein the matrix 200 has a bowl shape with a distal-facing concavity after expansion (figure 3C);
one or more longitudinal embolic coils, embolic ribbons, or string-of-pearls embolic strands (embolic agent 215, may be coils, glue, or balloons; paragraph 0190, figure 3E); and
a central lumen through the mesh, wherein the longitudinal embolic members are inserted through the lumen into the aneurysm sac (figure 3D, inserted through lumen of 215).
	Sepetka et al. discloses the matrix is inserted into and expanded within the aneurysm sac and has a bowl shape, but does explicitly disclose the matrix is a mesh, or a radial constraint which binds the mesh to the lumen, wherein the radial constraint is selected from the group consisting of a ring, a band, a strap, a suture, a cord, a clasp and a clip.  
	Porter et al. teaches an intrasacular aneurysm occlusion device, the device being made of a braid or mesh structure, a porous film, polymer film or metallic film (paragraph 0015). 
Kucharczyk et al. teaches an intrasacular aneurysm occlusion device comprising a radial constraint 20 which is bound to the expandable mesh 14 around the lumen (figure 3), the constraint is selected from the group consisting of a ring, a band, a strap, a suture, a cord, a clasp and a clip (figure 3, 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the matrix material of Sepetka et al. with a mesh structure, as taught by Porter as a known substitution in the art for providing an intrasacular aneurysm occlusion device, and with a radial constraint consisting of a ring, band, strap, suture, cord, a clasp and a clip, as taught by Kucharczyk et al., in order to radially constrain the lumen and maintain the embolic material within the occlusion device.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Sepetka et al. US 2008/0281350.
Regarding claim 2, Berenstein et al. discloses an intrasacular aneurysm occlusion device (column 2, lines 44-47) comprising:  
an aneurysm neck bridge 40 which is expanded within an aneurysm sac and covers the aneurysm neck (expanded over the aneurysm neck 18 once deployed, figure 2B) wherein the neck bridge further comprises an inner concave layer (reinforcing layer 42) with a distal-facing concavity (figure 2B) and an outer convex layer 24 around the inner concave layer (circular convex shaped liner 24 surrounds the inner concave layer 42 within the aneurysm, figure 2B); 
a proximal lumen, hub, or opening in the neck bridge (lumen or opening where guidewire 26 passes through, figure 2A), wherein the inner concave layer and the outer convex layer are joined at the proximal lumen, hub, or opening (joined at the aneurysm neck opening or lumen where the inner and outer layers are connected with the catheter 20); and 
embolic material which is inserted through the proximal lumen, hub, or opening into the outer convex layer (embolic material introduced into outer convex layer 24 using catheter 20, column 4, lines 53-67).

However, Sepetka et al. teaches an intrasacular aneurysm device (paragraph 0003), comprising a neck bridge (150 or 200, figures 2D, 3C) being expanded to form the distal facing concavity comprising a cup, or funnel shape or a half-hyperboloidal shape (figures 2D, 3C) in order to form the device into a configuration that will seal around all sides of the neck of the aneurysm (cup shape forms around the neck of aneurysm, paragraph 0182, 0188).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. with an occlusion device shape, as taught by Sepetka et al., as a known in the art to expand an occlusion device in the form of a cup, or funnel shape or a half-hyperboloidal in order to seal around the entire neck of an aneurysm.
	Regarding claim 3, Berenstein et al. discloses an intrasacular aneurysm occlusion device (column 2, lines 44-47) comprising: 
an aneurysm neck bridge 40 which is expanded within an aneurysm sac and covers the aneurysm neck (expanded over the aneurysm neck 18 once deployed, figure 2B),
wherein the neck bridge further comprises a mesh with a distal-facing concavity (reinforcing mesh layer 42, distal facing concavity, figure 2B, column 5, lines 25-26), and a distal net 24 around the mesh (distal liner 24 surrounds the mesh 42 within the aneurysm, figure 2B);
a proximal lumen, hub, or opening in the neck bridge (lumen or opening where guidewire 26 passes through and attaches with catheter 20, figure 2A); and
embolic material which is inserted through the proximal lumen, hub, or opening into the distal net (embolic material introduced into distal net 24 using catheter 20, column 4, lines 53-67).

However, Sepetka et al. teaches an intrasacular aneurysm device (paragraph 0003), comprising a neck bridge ( 150 or 200, figures 2D, 3C) being expanded to form the distal facing concavity comprising a proximal bowl-shaped (figures 2D, 3C) in order to form the device into a configuration that will seal around all sides of the neck of the aneurysm (paragraph 0182, 0188), and wherein the interior of a lumen, hub or opening is threaded to hold the end of a threaded catheter (threads 130 on catheter 125, figure 2B engage with threads 145 within neck bridge and lumen, figures 2A- 2D, paragraphs 0154, 0166, 0184, threaded catheter detachment) to unscrew the device for deployment and detachment from the delivery catheter once placed within the desired position (paragraph 0184).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. with a bowl-shaped distal facing concavity, as taught by Sepetka et al., or expand the occlusion device to form around and seal all sides of the aneurysm neck, and with a threaded hub to hold the end of a threaded catheter, as also taught by Sepetka et al., as it is known in the art to substitute a threaded catheter and hub mechanism for detaching an implant from the delivery catheter by unscrewing the device from the catheter once in the desired position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DIANE D YABUT/               Primary Examiner, Art Unit 3771